     Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

              Plaintiff,

v.                                                              No. CV 20-142 CG/GBW

BERKLEY REGIONAL INSURANCE
COMPANY,

              Defendant.

                              NOTICE OF CIVIL JURY TRIAL

       BY DIRECTION OF THE HON. CARMEN E. GARZA, CHIEF MAGISTRATE
JUDGE, the case of Herrera v. Berkley Regional Insurance Company will come on for:
       PRETRIAL CONFERENCE on Tuesday, December 21, 2021, at 1:30
p.m. at the United States Courthouse, 100 N. Church, Organ Courtroom, Las
Cruces.
       JURY SELECTION and TRIAL on Monday, January 10, 2022, at 9:00
a.m., at the United States Courthouse, 100 N. Church, Organ Courtroom, Las
Cruces.


CV 20-142 CG/GBW             Herrera v. Berkley Regional Insurance Company (5 days)

       Attorneys for Plaintiff:           Robert C. Trenchard, Jr.
                                          Royce E. Hoskins
                                          Sean Wang

       Attorneys for Defendants:          Brian L. Shoemaker
                                          Ada B. Priest


       Counsel and parties are to appear before Judge Garza one-half hour prior to jury
selection to address any matters needing attention. For pretrial deadlines and other
information, please refer to the attached pages.
       Please direct inquiries regarding this setting or other civil calendaring information
to Katherine Erickson at 575-528-1670.

                                   ______________________________________
                                   Carmen E. Garza
                                   Chief United States Magistrate Judge
      Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 2 of 8




PREPARATION FOR TRIAL
BEFORE THE HONORABLE CARMEN E. GARZA

DECORUM AND GENERAL INSTRUCTIONS

1.    Be on time for each court session. Trial engagements take precedence over any
      other business. If you have matters in other courtrooms, make arrangements in
      advance for the handling of such matters.

2.    Court time may not be used for marking exhibits. This must be done in advance
      of the court session.

3.    Under no circumstances are you to attempt to communicate in any manner with
      any member of the jury prior to or during trial. Your clients and witnesses should
      also be so instructed.

4.    Do not argue the case or discuss law in your opening statement. Your opening
      statement should present a concise summary of the ultimate facts to be proved.
      Do not describe in detail what particular witnesses will say.

5.    You may move from the lectern when you question witnesses so long as it is not
      unduly distracting or uncomfortable for trial participants.

6.    If you intend to question a witness about a group of documents, avoid delay by
      having all the documents with you when you start the examination.

7.    Commence your examination or cross-examination without unnecessary
      preliminary introductions.

8.    When you object in the presence of the jury, make your objection short and to the
      point. “Speaking” objections will not be allowed. Cite the Rule of Evidence or
      common designation for your objection (e.g., “hearsay”). Do not argue the
      objection. Do not make substantive motions (e.g., a motion for a mistrial or
      directed verdict) in the presence of the jury. Such matters may be raised at
      sidebar or, by request, at the first recess without waiving any rights by such
      delayed motion.

9.    Do not argue with the ruling of the Court in the presence of the jury and refrain
      from thanking the Court following a ruling.

10.   Each party will be responsible for securing the appearance of witnesses the party
      proposes to call.

11.   Clients and witnesses are expected to be on time, and counsel should
      always have witnesses available to fill a full trial day (i.e., 8:30 AM - 5:00
      PM). Counsel who does not have a witness available may be penalized.

                                             2
      Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 3 of 8




12.   Those exhibits which are not stipulated to shall be identified in sufficient detail to
      allow the Court to anticipate significant evidentiary problems.

13.   Any exhibits not admitted at the beginning of trial may not be shown to the jury or
      testified to, regarding the contents of such exhibit, by the witness unless and until
      they are admitted.

14.   Jury instructions shall be submitted to the Court in accordance with the section
      entitled PREPARATION OF JURY INSTRUCTIONS contained herein, along with
      Judge Garza’s stock jury instructions, which are available on Judge Garza’s
      Chambers Page at https://www.nmd.uscourts.gov/content/honorable-carmen-e-
      garza or by request.

15.   Counsel will not get into possible areas of reversible error without prior Court
      approval, whether in opening or questioning witnesses. (E.g., Comment on a
      defendant’s silence, invocation of constitutional rights, Rules 404(b), 608 or 609
      material, etc.)




                                             3
     Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 4 of 8




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

              Plaintiff,

v.                                                              No. CV 20-142 CG/GBW

BERKLEY REGIONAL INSURANCE
COMPANY,

              Defendant.

                             ORDER SETTING JURY TRIAL

       After a telephonic Status Conference on June 21, 2021, to determine the

appropriate dates for a jury trial and pretrial conferences in this case, the Court sets the

following dates and deadlines:

       A Pretrial Conference will be held on December 21, 2021, at 1:30 p.m. in the

Organ Courtroom at the United States Courthouse, 100 North Church Street, Las

Cruces, New Mexico. All attorneys participating in the trial must be present for the

pretrial conference. The parties may, but need not, be present.

       Jury Selection and Jury Trial will begin on January 10, 2022, at 9:00 a.m. in

the Organ Courtroom at the United States Courthouse, 100 North Church Street,

Las Cruces, New Mexico.

       Counsel are directed to submit a proposed consolidated final pretrial order as

follows: Plaintiffs to Defendant on or before September 17, 2021; Defendant to Court

on or before October 1, 2021. Counsel are directed that the pretrial order will provide

that no witnesses except rebuttal witnesses, whose testimony cannot be anticipated, will

be permitted to testify unless the name of the witness is furnished to the Court and
                                             4
      Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 5 of 8




opposing counsel no later than thirty (30) days prior to the time set for trial. Any

exceptions thereto must be upon order of the Court for good cause shown.

       Motions in Limine: All motions in limine 1 are due by November 29, 2021. Any

responses or objections are due by December 6, 2021.

       Witness Lists: The parties shall file their witness lists, which must disclose both

witnesses that the parties “will call” and witnesses that they “may call” at trial. Witness

lists are due by November 12, 2021. Any objections to a witness named by the

opposing party must be filed by November 29, 2021.

       Designations and Counter-Designations of Deposition Testimony: The

parties shall file designations, and counter-designations, of deposition testimony that

they intend to use at trial. The designations and counter-designations must state the

pages and lines of the deposition to be used. Plaintiffs will use a yellow marker and

Defendants a blue marker. These requirements do not apply to cross-examination or

rebuttal of a witness presented in person at trial. Designations must be filed by

December 6, 2021. Counsel must jointly submit one physical copy of each

deposition to my chambers by this due date and must highlight the parts of the

depositions that are to be used. Any objections to testimony designated by the opposing

party, and any counter-designations, must be filed by December 13, 2021. If the parties

wish to make further designations in light of the designations and counter-designations,

leave for additional designations must be requested from the Court at the pretrial

conference.



1
 Motions challenging the admissibility of expert testimony under Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993) are not motions in limine. Daubert motions
shall be filed no later than the dispositive motions deadline.
                                              5
      Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 6 of 8




       Exhibits: The parties shall jointly file one list of stipulated exhibits and shall

separately file lists of contested exhibits no later than November 12, 2021. They shall

also submit two physical copies of marked exhibits to my chambers by the next

business day. The first copy shall include exhibits that the parties stipulate to be

admissible, and shall be labeled consecutively. The second copy shall include exhibits,

the admissibility of which are contested, and shall be labeled consecutively beginning

with the next sequential number after the final stipulated exhibit designation. For

instance, if there are 50 stipulated exhibits, 20 contested plaintiffs’ exhibits, and 20

contested defendants’ exhibits, the first notebook shall contain stipulated exhibits

numbered 1 to 50. The second notebook shall contain plaintiffs’ contested exhibits

numbered 51 through 70 and defendants’ contested exhibits numbered 71 through 90.

       In order to allow sufficient time for a party to decide whether to contest the

admission of exhibits, each party must send a list of their proposed exhibits to the

opposing party no later than November 4, 2021.

       Statement of the Case: No later than November 19, 2021, the parties shall file

a consolidated, clear, concise statement of the case, to be read by the Court to the jury

at the beginning of trial. If counsel are unable to agree to a consolidated statement of

the case, they shall file separate statements of the case. The parties shall meet and

confer about the statement of the case no later than November 12, 2021.

       Jury Instructions: The parties shall meet and confer about proposed jury

instructions no later than November 24, 2021. Plaintiffs are responsible for filing a set

of requested jury instructions to which all of the parties agree. Requested instructions

upon which the parties cannot agree must be filed separately by the requesting party.

There shall be only one instruction per page and each instruction shall include a citation
                                              6
     Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 7 of 8




to supporting authority at the bottom of the page. All such filings are due December 1,

2021. On that same day, the parties must also email a copy of the instructions in Word

format, without citations, to garzaproposedtext@nmd.uscourts.gov

      A party must file written objections to an opposing party’s requested instructions

no later than December 8, 2021.

      IT IS SO ORDERED.



                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                           7
   Case 2:20-cv-00142-CG-GBW Document 177 Filed 07/20/21 Page 8 of 8




                             EXHIBIT LIST



               CASE NO. ______________________________



        _______________________ vs. __________________________

                                                                   OFFERED
     EXHIBIT                                                       ADMITTED
DATE     PLF    DFT     WITNESS       DESCRIPTION OF EXHIBIT   O     A    OBJ
         NO.    LTR




                                  8
